404 ERROR - N.Y. State Courts
Skip to Main Content



 
 
 HOME  
| 
 Page Navigation  

MAIN MENU >  HOME THE COURTS E-COURTS REPRESENTING YOURSELF THE LAW JURORS JUDGES LEGAL PROFESSION TOPICS A to Z 











 404 ERROR - File Not Found  



Sorry, but the page you requested
cannot be found.


Please use one of the  menu items above, or the search box at the top of this page, to find the information you are looking for.
We apologize for any inconvenience this may have caused you.
 
Please remember to update your Bookmarks/Favorites.
 
 




 


 Web page updated: March 4, 2013    | Copyright | Privacy Policy | Accessibility | Contact Us